         Case 5:20-cv-00112-JMG Document 25 Filed 04/07/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

SCOTT MAINS, et al.,                      :
                  Plaintiffs,             :
                                          :
                  v.                      :                  Civil No. 5:20-cv-00112-JMG
                                          :
THE SHERWIN-WILLIAMS COMPANY,             :
d/b/a THE THOMPSON'S COMPANY,             :
                  Defendant.              :
__________________________________________

                                  MEMORANDUM OPINION

GALLAGHER, J.                                                                        April 7, 2021

       Plaintiffs Scott and Andrea Mains bring this product liability action against Defendant

The Sherwin-Williams Company (“Sherwin-Williams”). Presently before the Court are

Defendant’s motion to enter a confidentiality and protective order, and Plaintiffs’ motion to

quash a subpoena. While we deny Plaintiffs’ motion, we grant Defendant’s motion in part and

will issue a protective order under Federal Rule of Civil Procedure 26(c).

I.     BACKGROUND

       This case arises from a fire at Plaintiffs’ home. Plaintiffs allege that their home

spontaneously combusted after they applied Defendant’s WaterSeal product to their deck.

Compl. ¶¶ 5–10, ECF No. 1.

       Plaintiffs now bring this action on behalf of State Farm Fire and Casualty Insurance

(“State Farm”). Under the terms of a Ratification Affidavit, State Farm (as a subrogating

insurer) authorized Plaintiffs to pursue claims against Defendant. Aff. ¶ 3, ECF No. 8.

Specifically, State Farm “agrees to be bound by all rulings and judgments in this action vis-à-vis

the Defendant in this action as if it were a named Plaintiff; consistent therewith, State Farm
            Case 5:20-cv-00112-JMG Document 25 Filed 04/07/21 Page 2 of 6




waives any right to pursue its subrogation interests outside of this litigation.” Id. ¶ 2; see also id.

¶ 3 (“State Farm authorizes that this action be prosecuted on its behalf in the names of the named

Plaintiffs . . . .”).

II.      DISCUSSION

         The parties have been unable to resolve two discovery disputes. First, while the parties

agree that a protective order is appropriate in this case, they cannot agree on its terms. Second,

Plaintiffs move to quash a subpoena that Defendant served on State Farm. We will address the

protective order before considering the motion to quash.

         A.       Motion to Enter a Confidentiality and Protective Order

         “Rule 26(c) permits a court to enter a protective order to shield a party ‘from annoyance,

embarrassment, oppression, or undue burden or expense.’” Midwest Athletics & Sports All. LLC

v. Ricoh USA, Inc., 332 F.R.D. 159, 160 (E.D. Pa. 2019) (quoting FED. R. CIV. P. 26(c)(1)). The

party requesting the protective order “must demonstrate that ‘good cause’ exists.” Pansy v.

Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (internal citations omitted). The Third

Circuit has provided “various factors—which are neither mandatory nor exhaustive—that courts

may consider when determining whether good cause exists and, by extension, whether a

protective order should issue.” In re Avandia Mktg., Sales Pracs. & Prods. Liab. Litig., 924 F.3d

662, 671 (3d Cir. 2019) (internal quotation marks omitted).

         Defendant expects to produce “confidential trade secrets and other proprietary

information” in discovery. Def.’s Mot. 2, ECF No. 13-1. Accordingly, the parties do not dispute

that good cause exists; they instead dispute the appropriate scope of the protective order.

         Defendant argues that State Farm, as a “nonparty subrogating insurer,” is not entitled to

access any confidential information produced in the litigation. Id. at 7–10. Plaintiffs contend




                                                   2
         Case 5:20-cv-00112-JMG Document 25 Filed 04/07/21 Page 3 of 6




that State Farm is properly recognized as a party under Third Circuit precedent and is entitled to

review any documents that Defendant might produce. Pls.’ Opp’n 8–10, ECF No. 14. The

parties also disagree as to whether the protective order should allow for “Attorneys’ Eyes Only”

designations. Compare id. at 11–12, with Def.’s Reply 5–6, ECF No. 18.

       We agree with Plaintiffs and find that State Farm should not be barred from accessing

discoverable materials. We emphasize that we are bound by the Third Circuit’s decision in

United Coal Cos. v. Powell Constr. Co., 839 F.2d 958 (3d Cir. 1988). There, pursuant to

ratification agreements, the plaintiff sued on behalf of two insurance companies. While the

companies were not named parties in the litigation, the Third Circuit treated them as such. It

remarked that “the effect of service of the . . . ratification agreements was as if [the companies]

had been parties from the beginning of the action.” Id. at 960. To that end, the Third Circuit

characterized the companies as “co-plaintiffs” with the named plaintiff. Id. at 965. 1

       Under United Coal, State Farm is not, as Sherwin-Williams states, a “stranger to this

litigation.” Def.’s Mot. 7, ECF No. 13-1. Because State Farm is considered a co-plaintiff, we

will not foreclose it from accessing materials produced in discovery.

       That being said, we agree with Sherwin-Williams that the protective order should allow

for “Attorneys’ Eyes Only” designations. “Protective orders that allow for ‘attorneys’ eyes only’



1
        Sherwin-Williams argues that United Coal does not apply to the facts of this dispute
because the decision primarily dealt with attorney-client privilege issues. That point is well
taken, but we do not read the decision as being so limited. Indeed, the Third Circuit plainly
noted that the lower court “erred in treating the insurance companies as non-parties.” United
Coal, 839 F.2d at 965; see Prosperity Realty, Inc. v. Haco-Canon, 724 F. Supp. 254, 258
(S.D.N.Y. 1989) (“The effect of service of a . . . ratification agreement is the same as if the
insurer had been a party from the beginning of the action.” (citing United Coal, 839 F.2d at
960)); see also Ronald A. Chisholm Ltd. v. Am. Cold Storage, Inc., No. 3:10-cv-57-CRS, 2012
WL 1110468, at *1 (W.D. Ky. Mar. 30, 2012) (“[R]atification nullifies any potential real party in
interest concerns, and the action proceeds as if the insurer had been a party thereto since the
action’s initiation.” (citing United Coal, 839 F.2d at 959–61)).



                                                  3
         Case 5:20-cv-00112-JMG Document 25 Filed 04/07/21 Page 4 of 6




designations have been utilized often in circumstances where the requesting party could use the

information to the disadvantage of the disclosing party.” Deman Data Sys., LLC v. Schessel, No.

4:13-mc-00520, 2014 WL 204248, at *4 (M.D. Pa. Jan. 16, 2014). Courts also “utilize

‘attorneys’ eyes only’ protective orders when especially sensitive information is at issue.” Jeddo

Coal Co. v. Rio Tinto Procurement (Singapore) PTD Ltd., No. 3:16-cv-621, 2019 WL 2612710,

at *3 (M.D. Pa. June 26, 2019) (quoting Westbrook v. Charlie Sciara & Son Produce Co., Inc.,

No. 07-2657, 2008 WL 839745, at *4 (W.D. Tenn. Mar. 27, 2008)). Given the likelihood that

Defendant will produce sensitive, proprietary information about its products, we will issue a

protective order that allows for “Attorneys’ Eyes Only” designations. And as Defendant

acknowledges, “Plaintiffs will have an opportunity to challenge” any such designations under the

order. Def.’s Reply 5, ECF No. 18.

       B.      Motion to Quash Subpoena

       On a timely motion under Federal Rule of Civil Procedure 45(d)(3)(A)(iv), courts must

quash a subpoena that “subjects a person to undue burden.” “The serve-and-volley of the federal

discovery rules govern the resolution of a motion to quash.” Green v. Cosby, 314 F.R.D. 164,

169 (E.D. Pa. 2016) (internal quotation marks and citation omitted). “First, the subpoenaing

party must demonstrate that its requests fall within the general scope of discovery defined in

Rule 26(b)(1).” Id.; see also FED. R. CIV. P. 26(b)(1) (permitting discovery “regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case”). “If the general scope of discovery encompasses the requests of the

subpoenaing party then the burden shifts to the party opposing the subpoena to establish that

Rule 45(d)(3) provides a basis to quash the subpoena.” Green, 314 F.R.D. at 169.

       Defendant served a subpoena on State Farm requesting documents relating to Plaintiffs’




                                                 4
         Case 5:20-cv-00112-JMG Document 25 Filed 04/07/21 Page 5 of 6




house fire. See Subpoena, ECF No. 20-2. Plaintiffs contest the subpoena on two grounds.

Because State Farm is a party under United Coal, the argument goes, it should not be subject to a

subpoena under Federal Rule of Civil Procedure 45. Pls’. Mot. 4, ECF No. 20-1. In the

alternative, Plaintiffs challenge the subpoena as “unduly burdensome, cumulative, and

duplicative.” Id. Defendant again counters that State Farm is not a party and must respond to

the subpoena accordingly. Def.’s Opp’n 7–10, ECF No. 22-1.

       First, just because State Farm is considered a party under United Coal does not mean that

we must quash the subpoena. “[A] subpoena under Rule 45 may be served upon both party and

non-party witnesses.” Shore Acres Nursing Home, Inc. v. Cont’l Med. Sys., Inc., No. 91-0067,

1991 WL 53664, at *2 (E.D. Pa. Apr. 2, 1991) (emphasis added) (internal citation omitted); see

also 8A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE §

2108 (3d ed. 2020) (“Rule 45 does not, on its face, preclude service of a subpoena on a party . . .

.”).

       Second, “[t]he burden of the party opposing the subpoena is particularly heavy to support

a motion to quash.” Green, 314 F.R.D. at 170 (internal quotation marks and citation omitted).

Where, as here, a party claims that a subpoena creates an undue burden, it “must show a clearly

defined and serious injury.” Malibu Media, LLC v. John Does 1-15, No. 12-2077, 2012 WL

3089383, at *9 (E.D. Pa. July 30, 2012) (internal quotation marks and citation omitted).

Plaintiffs have not made that showing. The requested documents are clearly relevant to this case,

and Plaintiffs have not explained how production of the documents would be unduly

burdensome. As a result, we will not quash the subpoena.

III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion is DENIED, Defendant’s motion is




                                                 5
        Case 5:20-cv-00112-JMG Document 25 Filed 04/07/21 Page 6 of 6




GRANTED in part. Appropriate orders will follow.

                                        BY THE COURT:



                                        /s/ John M. Gallagher
                                        JOHN M. GALLAGHER
                                        United States District Court Judge




                                           6
